       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JOSEPH J. PLUMERI II,

                   Plaintiff,                              Civil Case No.

       -against-                                           COMPLAINT FOR
                                                           DECLARATORY JUDGMENT
STEVEN B. BARGER,

                  Defendant.
-------------------------------------------------------X

        Plaintiff, Joseph J. Plumeri II, for his Complaint for Declaratory Judgment against

Defendant, Steven B. Barger, states as follows:

                                       NATURE OF THE ACTION

        1.         This action is brought by Plumeri seeking a declaration that Barger has no legal

right to sue him for claims allegedly arising out of Plumeri’s testimony in Steven Barger v. First

Data Corporation, 1:17-cv-04869-FB-LB, United States District Court for the Eastern District of

New York, the Honorable Frederic Block presiding. In that case, Barger called Plumeri to testify

in his case-in-chief as the first witness. The jury returned a verdict in favor of First Data

Corporation on September 24, 2019.

        2.         By letters dated October 11, 2019, Barger, through his counsel, Shawn Shearer,

Esq., has sent harassing, threatening, bullying, and hostile letters to Plumeri and others, putting

Plumeri on notice that Barger intends to imminently sue him because of Plumeri’s testimony at

the First Data trial. By this Complaint for Declaratory Judgment, Plumeri respectfully requests

that the Court enter judgment and declare that Barger is prohibited from filing any claims against

Plumeri arising from his testimony because Plumeri is absolutely immune from any such claims
       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 2 of 8 PageID #: 2



by virtue of the “witness privilege.”1 Barger should also be required to pay Plumeri’s attorneys’

fees and costs associated with the filing of this Complaint.

                                                    PARTIES

         3.       Plumeri is a citizen of the State of New York, and resides in Southampton,

Suffolk County, New York.

         4.       Barger is a citizen of the State of Alabama, and resides in Birmingham, Jefferson

County, Alabama. Barger is the plaintiff in Steven B. Barger v. First Data Corporation, 1:17-cv-

04869-FB-LB.

                                      JURISDICTION AND VENUE

         5.       This Court has jurisdiction under 28 U.S.C. § 1332(a)(l) because this is an

action between citizens of different states and the amount in controversy exceeds $75,000. In

addition, this Court has jurisdiction under 28 U.S.C. § 2201 because an actual controversy exists

between the parties.

         6.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in this district, and

pursuant to 28 U.S.C. § 1391(b)(3) because Barger is subject to personal jurisdiction in this

district.

                                                     FACTS

A.       Plumeri’s Testimony in the Barger Case

         7.       In 2014, Plumeri worked for First Data Corporation as a Senior Advisor to the

CEO. On behalf of First Data, Plumeri hired Barger as a consultant, and later as an employee,

beginning in March 2014.

1
 Plumeri denies that any of the alleged claims identified in Shearer’s letter to him dated October 11, 2019, have any
merit or basis in fact or law. A true and correct copy of that letter is attached as Exhibit 1.


                                                          2
          Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 3 of 8 PageID #: 3



           8.       First Data terminated Barger’s employment effective February 2017.

           9.       Barger then sued First Data and six First Data employees under the Family and

Medical Leave Act and the Americans with Disabilities Act. That case was docketed as Steven

Barger v. First Data Corporation, et al., 1:17-cv-04869-FB-LB.2

           10.      Barger did not depose Plumeri during discovery of that case.

           11.      On September 11, 2019, Barger’s counsel served a subpoena compelling Plumeri

to appear and testify on September 17, 2019, at the jury trial in his case. A true and correct copy

of the Plumeri subpoena is attached as Exhibit 2.

           12.      On September 17, 2019, Barger called, and Plumeri appeared and testified as a lay

witness during Barger’s case-in-chief.

           13.      On September 24, 2019, the jury returned a verdict in favor of Defendant First

Data Corporation on all counts, and the case was dismissed with Barger recovering nothing.

B.         Barger’s First October 11, 2019 Letter to Plumeri

           14.      On October 11, 2019, Barger’s attorney Shearer sent a letter on his client’s behalf

to Plumeri c/o Kohlberg, Kravis and Roberts. See Ex. 1. For purposes of this Complaint for

Declaratory Judgement, that letter states in pertinent part:

                    Due to the content of your sworn testimony provided in the matter
                    of Barger v. First Data (EDNY 1:17-cv-04869-FB-LB) on
                    Tuesday, September 18, 2019,[3] Mr. Steven Barger is noticing you
                    of his intent to bring claims against you personally, including (but
                    not limited to) fraud in the inducement, breach of contract, unjust
                    enrichment, conversion and theft of intellectual property.

Ex. 1 at 1 (emphasis added).

           15.      Barger’s October 11, 2019 letter to Plumeri continued:

2
    During the course of discovery and during trial, Barger dismissed all of individual defendants from the case.
3
    The record in the Barger case reflects that Plumeri testified on September 17th, not the 18th.



                                                             3
       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 4 of 8 PageID #: 4



                  It is Mr. Barger’s legal position that your testimony constitutes
                  proof of fraud, and that you have admitted under oath to having
                  deprived Mr. Barger of significant financial compensation. Further,
                  your statements also rise to professional defamation, slander as
                  well as proof of both your personal intent as well as actual theft of,
                  and unjust enrichment from, Barger’s intellectual property.

Id. (emphasis added).

          16.     The purpose of and basis for Barger’s October 11, 2019 letter threatening

litigation is clear on its face:

                  The purpose of this letter, is to inform you that due to the
                  information you provided under oath, which is in direct conflict
                  with information you provided Barger, you are now informed that
                  you should anticipate litigation and are being placed under a
                  formal legal hold.

Id. at 2 (emphasis added).

          17.     The October 11, 2019 letter then went on to threaten Plumeri and

others:

                  Any attempt by you, Mr. Adam Rosman, or any other party
                  through Gary Eidelman, Mr. Louis DiLorenzo or any other lawyer,
                  to interfere in Barger’s current appeal against Fiserv due to your
                  personal liability to Barger will not be tolerated.[4]

                                                  *        *         *

                  These lies, admissions and statements meet the standard of the
                  claims that Barger will assert against you in the form of pleadings
                  in federal court before the end of 2019.

Id.

          18.     The October 11, 2019 letter also demands that Plumeri preserve a slew of

electronically stored information, documents, text messages, phone records, information, etc.

dating back to 1982, including any and all correspondence between Plumeri and Barger.

4
 As of the filing of this Complaint, there is no “current appeal” of the jury’s verdict in Steven B. Barger v. First
Data Corporation., 1:17-cv-04869-FB-LB.


                                                           4
       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 5 of 8 PageID #: 5



        19.      Barger further demands that Plumeri preserve any and all “professional and

personal communications” between him, his wife and children, and at least 38 individuals,

lawyers, law firms, and companies, including Judge Frederic Block and Magistrate Judge Lois

Bloom. Id. at 2-3.

        20.      Finally, the October 11, 2019 letter concludes:

                 Anticipate litigation timely, and please have your attorney contact
                 me as soon as possible. Please let me know who will accept
                 personal service for you.

Id. at 4 (emphasis added).5

C.      Barger’s Second October 11, 2019 Letter to Plumeri

        21.      On October 18, 2019, Mr. Plumeri received a second letter from Barger dated

October 11, 2019, in which Barger demanded $6.5 million to settle claims purportedly related to

Mr. Plumeri’s “misappropriation and use of Mr. Barger’s intellectual and proprietary property.”6

        22.      In the second October 11, 2019, letter, Barger alleges that his claims for

intellectual property violations solely arise out of Mr. Plumeri’s testimony as a witness at the

Barger trial.

        23.      Barger writes in Ex. 3:

                 During the course of litigation in Barger v. First Data, et al (1:17-
                 cv-04869) you provided sworn statements that led to Mr. Barger’s
                 discovery that you have stolen and justly profited from
                 unauthorized use of Barger’s solely owned intellectual property.




5
 Barger also threatens litigation against Adam Rosman, KKR, and other entities and Barger’s letter also instructs
Plumeri on who his lawyers can and cannot be.
6
 A true and correct copy of the second October 11, 2019 letter from Barger to Plumeri received on October 18,
2019, is attached hereto as Exhibit 3.



                                                         5
       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 6 of 8 PageID #: 6



        24.     Barger further writes in Ex. 3 that the only evidence he has to support his claims

“to prove both liability and damages in his litigation against you, exists in the sworn testimony of

a transcript in a federal trial.”

                                         COUNT I
                                  (Declaratory Judgment)
               Barger’s Threatened Claims are Barred by the Witness Privilege

        25.     Plumeri realleges and reincorporates Paragraphs 1 through 24 of this Complaint

as though fully set forth herein.

        26.     On September 17, 2019, Barger called Plumeri as a witness to testify before the

jury. Plumeri was questioned by Shearer, who is Barger’s lawyer, authors of the October 11,

2019 letters, and the lawyer who subpoenaed him to testify.

        27.     On September 17, 2019, Plumeri testified as to matters that were material and

pertinent to the issues in Barger’s case.

        28.     By letter dated October 11, 2019, Barger advised Plumeri of his present intention

to sue him in 2019 for the following, but not limited to, causes of action: fraud in the

inducement, breach of contract, unjust enrichment, conversion, theft of intellectual property,

defamation, slander, and unjust enrichment. Ex. 1.

        29.     In the second letter dated October 11, 2019 that was received on October 18,

2019, Barger advised Plumeri of his present intention to sue him for “misappropriation and use

of Mr. Barger’s intellectual and proprietary property.” Ex. 3.

        30.     As set forth in the first October 11, 2019 letter, Barger admits that the sole basis

for filing suit against Plumeri is due “to the content of your sworn testimony provided in the

matter of Barger v. First Data (EDNY 1:17-cv-04869-FB-LB),” “your testimony,” “your

statements,” and “due to the information you provided under oath.” Ex. 1.




                                                  6
       Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 7 of 8 PageID #: 7



        31.     As set forth in the October 11, 2019 letter received on October 18, 2019, Barger

admits that the sole basis for filing suit against Plumeri “exists in the sworn testimony of a

transcript in a federal trial.” Ex. 3.

        32.     As a witness in a judicial proceeding, Plumeri’s testimony is shielded by the

privilege accorded to witnesses and he is absolutely immune from liability for his testimony.

        33.     Plumeri disagrees with Barger’s position regarding his liability for claims as

alleged in Barger’s letters to Plumeri, and thus there is an actual and justiciable controversy

between the parties within the jurisdiction of this Court involving the rights and liabilities of the

parties, which controversy may be determined by a judgment of this Court.

        WHEREFORE, Plumeri respectfully requests a declaratory judgment barring Barger

from suing Plumeri for fraud in the inducement, breach of contract, unjust enrichment,

conversion, theft of intellectual property, defamation, slander, unjust enrichment, or any other

claim arising from or relating to Plumeri’s testimony in the matter of Steven Barger v. First Data

Corporation, 1:17-cv-04869-FB-LB.

                                          COUNT II
                                  (Declaratory Judgment)
                   Barger Has No Basis to Demand a Document Preservation

        34.     Plumeri realleges and reincorporates Paragraphs 1 through 33 of this Complaint

as though fully set forth herein.

        35.     The October 11, 2019 letter demands that Plumeri take steps to preserve

electronically stored information, documents, texts, phone records, and other forms of

information in connection with Barger’s alleged claims.

        36.     As set forth herein, Barger is not permitted to sue Plumeri for any of those alleged

claims because they arise from his testimony and therefore Plumeri has no duty of preservation.




                                                  7
      Case 1:19-cv-05896 Document 1 Filed 10/18/19 Page 8 of 8 PageID #: 8



       37.     Plumeri disagrees with Barger’s position regarding the duty to preserve as

demanded in the October 11, 2019 letter, and thus there is an actual and justiciable controversy

between the parties within the jurisdiction of this Court involving the rights and liabilities of the

parties, which controversy may be determined by a judgment of this Court.

       WHEREFORE, Plumeri respectfully requests a declaratory judgment that he has no duty

to preserve any of the materials identified and listed by Barger in the October 11, 2019 letter.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plumeri prays for judgment against Barger on each of the Counts

respectfully asserted in this Complaint, for attorneys’ fees and costs incurred in this action, and

for such other and further relief as this Court deems just, appropriate, and equitable.

Dated: October 18, 2019                       Respectfully submitted,
       Philadelphia, Pennsylvania
                                              SAUL EWING ARNSTEIN & LEHR LLP

                                              /s/ Gillian A. Cooper
                                              Gillian A. Cooper
                                              Centre Square West
                                              1500 Market Street, 38th Floor
                                              Philadelphia, Pennsylvania 19102
                                              (215) 972-7861
                                              gillian.cooper@saul.com
                                              Gary B. Eidelman (pro hac vice to be filed)
                                              500 E Pratt Street
                                              Baltimore, Maryland 21202
                                              (410) 332-8975
                                              gary.eidelman@saul.com
                                              New York Office
                                              1270 Avenue of the Americas, Suite 2005
                                              New York, New York 10020
                                              Attorneys for Plaintiff Joseph J. Plumeri II




                                                  8
